Name: Commission Regulation (EC) No 693/2002 of 23 April 2002 amending Regulation (EC) No 1430/2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32002R0693Commission Regulation (EC) No 693/2002 of 23 April 2002 amending Regulation (EC) No 1430/2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2001/02 marketing year Official Journal L 107 , 24/04/2002 P. 0005 - 0005Commission Regulation (EC) No 693/2002of 23 April 2002amending Regulation (EC) No 1430/2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 22(2), Article 27(5) and (15) and Article 33(3) thereof,Whereas:(1) Article 4 of Commission Regulation (EC) No 1430/2001 of 13 July 2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2001/02 marketing year(2) provides for weekly invitations to tender every Thursday and paragraph 4 of that Article lists those Thursdays on which such invitations to tender are not to take place. Since 1 May is a public holiday in most Member States and for reasons of administration and proper management, there should be no invitation to tender on 2 May 2002. The above Article 4(4) should therefore be amended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 11. The date "2 May 2002" is added to Article 4(4) of Regulation (EC) No 1430/2001.2. The Member States shall amend their notices of invitation to tender accordingly.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 192, 14.7.2001, p. 3.